



AMENDMENT TO THE
LIVERAMP, INC.
2006 EQUITY INCENTIVE PLAN
WHEREAS, LiveRamp, Inc. (the “Company”) established and maintains the LiveRamp,
Inc. 2006 Equity Incentive Plan (the “Plan”);
WHEREAS, on July 1, 2014 the Company was acquired by Acxiom Corporation
(“Acxiom”) in accordance with the terms of that certain Merger Agreement dated
May 12, 2014 (the “Merger Agreement”); and
WHEREAS, the Company desires to amend the Plan, consistent with Section 14.3.1
of the Plan, to reflect the terms of the Merger Agreement by converting all
outstanding awards issued under the Plan to awards of Acxiom stock and by
revising the Plan to state that all future awards will be issued in Acxiom
stock.
NOW, THEREFORE, BE IT HEREBY:
RESOLVED, that the definition of “Common Stock” in Appendix A of the Plan is
hereby amended and restated in its entirety as follows:
“Common Stock” means the common stock, par value $.10 per share, of Acxiom
Corporation or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Section 14 of the
Plan.
RESOLVED, all references to Awards, Common Stock, stock, and similar terms will
be understood to refer to Acxiom stock, including outstanding awards.
Outstanding Awards and the number of authorized shares under the Plan will be
adjusted to be stated in terms of Acxiom stock in accordance with the exchange
ratio set forth in the Merger Agreement and consistent with Section 14.3.1 of
the Plan.
IN WITNESS WHEREOF, the party hereto has executed this amendment as of the date
first above written.
LIVERAMP, INC.
By: /s/ Jerry C. Jones
Name: Jerry C. Jones
Title: Chief Ethics and Legal Officer & Executive Vice President
ACXIOM CORPORATION, being the sole
shareholder of LiveRamp, Inc.
By: /s/ Jerry C. Jones
Name: Jerry C. Jones
Title: Chief Ethics and Legal Officer & Executive Vice President







--------------------------------------------------------------------------------





LIVERAMP, INC.
2006 EQUITY INCENTIVE PLAN
SECTION 1.PURPOSE
The purpose of the LiveRamp, Inc. 2006 Equity Incentive Plan is to attract,
retain and motivate employees, officers, directors, consultants, agents,
advisors and independent contractors of the Company and its Related Companies by
providing them the opportunity to acquire a proprietary interest in the Company
and to link their interests and efforts to the long-term interests of the
Company’s stockholders.
SECTION 2.    DEFINITIONS
Certain terms used in the Plan have the meanings set forth in Appendix A.
SECTION 3.    ADMINISTRATION
3.1    Administration of the Plan
The Plan shall be administered by the Board. All references in the Plan to the
“Plan Administrator” shall be applicable to the Board.
3.2    Administration and Interpretation by Plan Administrator
(a)    Except for the terms and conditions explicitly set forth in the Plan, the
Plan Administrator shall have full power and exclusive authority, to the extent
permitted by applicable law and subject to such orders or resolutions not
inconsistent with the provisions of the Plan as may from time to time be adopted
by the Board to (i) select the Eligible Persons to whom Awards may from time to
time be granted under the Plan; (ii) determine the type or types of Award to be
granted to each Participant under the Plan; (iii) determine the number of shares
of Common Stock to be covered by each Award granted under the Plan;
(iv) determine the terms and conditions of any Award granted under the Plan;
(v) approve the forms of agreements for use under the Plan; (vi) determine
whether, to what extent and under what circumstances Awards may be settled in
cash, shares of Common Stock or other property or canceled or suspended;
(vii) determine whether, to what extent and under what circumstances cash,
shares of Common Stock, other property and other amounts payable with respect to
an Award shall be deferred either automatically or at the election of the
Participant; (viii) interpret and administer the Plan and any instrument
evidencing an Award; (ix) establish such rules and regulations as it shall deem
appropriate for the proper administration of the Plan; (x) delegate
administrative duties to such of the Company’s employees as it so determines;
and (xi) make any other determination and take any other action that the Plan
Administrator deems necessary or desirable for administration of the Plan.
(b)    Decisions of the Plan Administrator shall be final, conclusive and
binding on all persons, including the Company, any Participant, any stockholder
and any Eligible Person. A majority of the members of the Plan Administrator may
determine its actions.
(c)    The effect on the vesting of an Award of a Company-approved leave of
absence or a Participant’s working less than full-time shall be determined by
the Company’s chief human resources officer or other person performing that
function or, with respect to directors or executive officers, by the Board, and
its determination shall be final.
SECTION 4.    SHARES SUBJECT TO THE PLAN
4.1    Authorized Number of Shares
Subject to adjustment from time to time as provided in Section 14.1, a maximum
of Five Million Seven Hundred Fifty‑Two Thousand Four Hundred Eighty (5,752,480)
shares of Common Stock shall be available for issuance under the Plan. Shares


-1-



--------------------------------------------------------------------------------




issued under the Plan shall be drawn from authorized and unissued shares or
shares now held or subsequently acquired by the Company as treasury shares.
4.2    Share Usage
(a)    Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of Common Stock are issued under the Plan to a
Participant and thereafter are forfeited to or otherwise reacquired by the
Company, the shares subject to such Awards and the forfeited or reacquired
shares shall again be available for issuance under the Plan. Any shares of
Common Stock (i) tendered by a Participant or retained by the Company as full or
partial payment to the Company for the purchase price of an Award or to satisfy
tax withholding obligations in connection with an Award or (ii) covered by an
Award that is settled in cash or in a manner such that some or all of the shares
covered by the Award are not issued shall be available for Awards under the
Plan. The number of shares of Common Stock available for issuance under the Plan
shall not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional shares of Common Stock or credited as additional
shares of Common Stock subject or paid with respect to an Award.
(b)    The Plan Administrator shall also, without limitation, have the authority
to grant Awards as an alternative to or as the form of payment for grants or
rights earned or due under other compensation plans or arrangements of the
Company.
(c)    Notwithstanding anything in the Plan to the contrary, the Plan
Administrator may grant Substitute Awards under the Plan. In the event that a
written agreement between the Company and an Acquired Entity pursuant to which a
merger or consolidation is completed is approved by the Board and that agreement
sets forth the terms and conditions of the substitution for or conversion or
assumption of outstanding awards of the Acquired Entity, those terms and
conditions shall be deemed to be the action of the Plan Administrator without
any further action by the Plan Administrator, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.
(d)    Notwithstanding the foregoing, the maximum number of shares that may be
issued upon the exercise of Incentive Stock Options shall equal the aggregate
share number stated in Section 4.1, subject to adjustment as provided in
Section 14.1.
SECTION 5.    ELIGIBILITY
An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Plan Administrator from time to time selects. An Award
may also be granted to any consultant, agent, advisor or independent contractor
for bona fide services rendered to the Company or any Related Company that
(a) are not in connection with the offer and sale of the Company’s securities in
a capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities.
SECTION 6.    AWARDS
6.1    Form, Grant and Settlement of Awards
The Plan Administrator shall have the authority, in its sole discretion, to
determine the type or types of Awards to be granted under the Plan. Such Awards
may be granted either alone, in addition to or in tandem with any other type of
Award. Any Award settlement may be subject to such conditions, restrictions and
contingencies as the Plan Administrator shall determine.


-2-



--------------------------------------------------------------------------------




6.2    Evidence of Awards
Awards granted under the Plan shall be evidenced by a written, including an
electronic, agreement that shall contain such terms, conditions, limitations and
restrictions as the Plan Administrator shall deem advisable and that are not
inconsistent with the Plan.
6.3    Deferrals
The Plan Administrator may permit or require a Participant to defer receipt of
the payment of any Award. If any such deferral election is permitted or
required, the Plan Administrator, in its sole discretion, shall establish rules
and procedures for such payment deferrals, which may include the grant of
additional Awards or provisions for the payment or crediting of interest or
dividend equivalents, including converting such credits to deferred stock unit
equivalents.
6.4    Dividends and Distributions
Participants may, if the Plan Administrator so determines, be credited with
dividends paid with respect to shares underlying an Award in a manner determined
by the Plan Administrator in its sole discretion. The Plan Administrator may
apply any restrictions to the dividends or dividend equivalents that the Plan
Administrator deems appropriate. The Plan Administrator, in its sole discretion,
may determine the form of payment of dividends or dividend equivalents,
including cash, shares of Common Stock, Restricted Stock or Stock Units.
SECTION 7.    OPTIONS
7.1    Grant of Options 
The Plan Administrator may grant Options designated as Incentive Stock Options
or Nonqualified Stock Options.
7.2    Option Exercise Price
The exercise price for shares purchased under an Option shall be as established
by the Plan Administrator. Notwithstanding the foregoing, to the extent required
under applicable law, the exercise price for shares purchased under an Option
shall not be less than (a) 85% of the Fair Market Value of the Common Stock on
the Grant Date with respect to Nonqualified Stock Options, (b) the minimum
exercise price required by Section 8.3 with respect to Incentive Stock Options,
except in the case of Substitute Awards, and (c) in the case of an Option
granted to a Participant who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or its parent or
subsidiary companies, 110% of the Fair Market Value of the Common Stock on the
Grant Date.
7.3    Term of Options
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option (the “Option
Term”) shall be as established for that Option by the Plan Administrator or, if
not so established, shall be ten years from the Grant Date. For Incentive Stock
Options, the Option Term shall be as specified in Section 8.4.
7.4    Exercise of Options 
The Plan Administrator shall establish and set forth in each instrument that
evidences an Option the time at which, or the installments in which, the Option
shall vest and become exercisable, any of which provisions may be waived or
modified by the Plan Administrator at any time. If not so established in the
instrument evidencing the Option, the Option shall vest and become exercisable
according to the following schedule, which may be waived or modified by the Plan
Administrator at any time:




-3-



--------------------------------------------------------------------------------




Period of Participant’s Continuous Employment or Service With the Company or Its
Related Companies From the Vesting Commencement Date
Portion of Total Option That Is Vested and
Exercisable
After 1 year
¼
After each additional one-month period of continuous service completed
thereafter
An additional 1/48
After 4 years
100%

To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to the Company of a
properly executed stock option exercise agreement or notice, in a form and in
accordance with procedures established by the Plan Administrator, setting forth
the number of shares with respect to which the Option is being exercised, the
restrictions imposed on the shares purchased under such exercise agreement or
notice, if any, and such representations and agreements as may be required by
the Plan Administrator, accompanied by payment in full as described in
Sections 7.5 and 12. An Option may be exercised only for whole shares and may
not be exercised for less than a reasonable number of shares at any one time, as
determined by the Plan Administrator.
7.5    Payment of Exercise Price
The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Plan Administrator for that
purchase, which forms may include:
(a)    cash;
(b)    check or wire transfer;
(c)    tendering (either actually or, if and so long as the Common Stock is
registered under Section 12(b) or 12(g) of the Exchange Act, by attestation)
shares of Common Stock that on the day prior to the exercise date have a Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option (such shares must have been owned by the Participant for at
least six months or any shorter period necessary to avoid adverse accounting
consequences to the Company);
(d)    if and so long as the Common Stock is registered under Section 12(b) or
12(g) of the Exchange Act, and to the extent permitted by law, delivery of a
properly executed exercise agreement or notice, together with irrevocable
instructions to a brokerage firm designated or approved by the Company to
deliver promptly to the Company the aggregate amount proceeds to pay the Option
exercise price and any withholding tax obligations that may arise in connection
with the exercise, all in accordance with the regulations of the Federal Reserve
Board; or
(e)    such other consideration as the Plan Administrator may permit.
In addition, to the extent permitted by law, to assist a Participant (including
directors and executive officers) in acquiring shares of Common Stock pursuant
to an Award granted under the Plan, the Plan Administrator, in its sole
discretion, may authorize, either at the Grant Date or at any time before the
acquisition of Common Stock pursuant to the Award, (i) the payment by a
Participant of the purchase price of the Common Stock by a promissory note or
(ii) the guarantee by the Company of a loan obtained by the Participant from a
third party.  Such notes or loans must be full recourse to the extent necessary
to avoid charges to the Company’s earnings for financial reporting purposes.
Subject to the foregoing, the Plan Administrator shall in its sole discretion
specify the terms of any loans or loan guarantees, including the interest rate
and terms of and security for repayment.


-4-



--------------------------------------------------------------------------------




7.6    Effect of Termination of Service
The Plan Administrator shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Plan Administrator at any
time. If not so established in the instrument evidencing the Option, the Option
shall be exercisable according to the following terms and conditions, which may
be waived or modified by the Plan Administrator at any time:
(a)    Any portion of an Option that is not vested and exercisable on the date
of a Participant’s Termination of Service shall expire on such date.
(b)    Any portion of an Option that is vested and exercisable on the date of a
Participant’s Termination of Service shall expire on the earliest to occur of:
(i)    if the Participant’s Termination of Service occurs for reasons other than
Cause, Retirement, Disability or death, the date that is three months after such
Termination of Service;
(ii)    if the Participant’s Termination of Service occurs by reason of
Retirement, Disability or death, the one-year anniversary of such Termination of
Service; and
(iii)    the last day of the Option Term (the “Option Expiration Date”).
Notwithstanding the foregoing, if a Participant dies after the Participant’s
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one-year anniversary of the date of death, unless the Plan
Administrator determines otherwise.
Also notwithstanding the foregoing, in case a Participant’s Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Plan Administrator determines otherwise. If a
Participant’s employment or service relationship with the Company is suspended
pending an investigation of whether the Participant shall be terminated for
Cause, all the Participant’s rights under any Option shall likewise be suspended
during the period of investigation. If any facts that would constitute
termination for Cause are discovered after a Participant’s Termination of
Service, any Option then held by the Participant may be immediately terminated
by the Plan Administrator, in its sole discretion.
(c)    A Participant’s change in status from an employee of the Company or a
Related Company to a nonemployee director, consultant, advisor or independent
contractor of the Company or a Related Company or a change in status from a
nonemployee director, consultant, advisor or independent contractor of the
Company or a Related Company to an employee of the Company or a Related Company
shall not be considered a Termination of Service for purposes of this
Section 7.6.
SECTION 8.    INCENTIVE STOCK OPTION LIMITATIONS
Notwithstanding any other provisions of the Plan, the terms and conditions of
any Incentive Stock Options shall in addition comply in all respects with
Section 422 of the Code or any successor provision and any applicable
regulations thereunder, including, to the extent required thereunder, the
following:
8.1    Dollar Limitation 
To the extent the aggregate Fair Market Value (determined as of the Grant Date)
of Common Stock with respect to which a Participant’s Incentive Stock Options
become exercisable for the first time during any calendar year (under the Plan
and all other stock option plans of the Company and its parent and subsidiary
corporations) exceeds $100,000, such portion in excess of $100,000 shall be
treated as a Nonqualified Stock Option. In the event the Participant holds two
or more such


-5-



--------------------------------------------------------------------------------




Options that become exercisable for the first time in the same calendar year,
such limitation shall be applied on the basis of the order in which such Options
are granted.
8.2    Eligible Employees
Individuals who are not employees of the Company or one of its parent or
subsidiary corporations may not be granted Incentive Stock Options.
8.3    Exercise Price
The exercise price of an Incentive Stock Option shall be at least 100% of the
Fair Market Value of the Common Stock on the Grant Date and, in the case of an
Incentive Stock Option granted to a Participant who owns more than 10% of the
total combined voting power of all classes of the stock of the Company or of its
parent or subsidiary corporations (a “Ten Percent Stockholder”), shall not be
less than 110% of the Fair Market Value of the Common Stock on the Grant
Date.  The determination of more than 10% ownership shall be made in accordance
with Section 422 of the Code.
8.4    Option Term 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the Option Term of an Incentive Stock Option
shall not exceed ten years, and in the case of an Incentive Stock Option granted
to a Ten Percent Stockholder, shall not exceed five years.
8.5    Exercisability
An Option designated as an Incentive Stock Option shall cease to qualify for
favorable tax treatment as an Incentive Stock Option to the extent it is
exercised (if permitted by the terms of the Option) (a) more than three months
after the date of a Participant’s Termination of Service if termination was for
reasons other than death or Disability, (b) more than one year after the date of
a Participant’s Termination of Service if termination was by reason of
Disability, or (c) after the Participant has been on leave of absence for more
than 90 days, unless the Participant’s reemployment rights are guaranteed by
statute or contract.
8.6    Taxation of Incentive Stock Options
In order to obtain certain tax benefits afforded to Incentive Stock Options
under Section 422 of the Code, the Participant must hold the shares acquired
upon the exercise of an Incentive Stock Option for two years after the Grant
Date and one year after the date of exercise. A Participant may be subject to
the alternative minimum tax at the time of exercise of an Incentive Stock
Option. The Participant shall give the Company prompt notice of any disposition
of shares acquired on the exercise of an Incentive Stock Option prior to the
expiration of such holding periods.
8.7    Code Definitions 
For the purposes of this Section 8, “disability,” “parent corporation” and
“subsidiary corporation” shall have the meanings attributed to those terms for
purposes of Section 422 of the Code.
8.8    Promissory Notes
The amount of any promissory note delivered pursuant to Section 7.5 in
connection with an Incentive Stock Option shall bear interest at a rate
specified by the Plan Administrator, but in no case less than the rate required
to avoid imputation of interest (taking into account any exceptions to the
imputed interest rules) for federal income tax purposes.


-6-



--------------------------------------------------------------------------------




SECTION 9.    STOCK APPRECIATION RIGHTS
9.1    Grant of Stock Appreciation Rights
The Plan Administrator may grant Stock Appreciation Rights to Participants at
any time on such terms and conditions as the Plan Administrator shall determine
in its sole discretion.  An SAR may be granted in tandem with an Option or alone
(“freestanding”). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
determined in accordance with the procedure for Options set forth in
Section 7.2. An SAR may be exercised upon such terms and conditions and for the
term as the Plan Administrator determines in its sole discretion; provided,
however, that, subject to earlier termination in accordance with the terms of
the Plan and the instrument evidencing the SAR, the term of a freestanding SAR
shall be as established for that SAR by the Plan Administrator or, if not so
established, shall be ten years, and in the case of a tandem SAR, (a) the term
shall not exceed the term of the related Option and (b) the tandem SAR may be
exercised for all or part of the shares subject to the related Option upon the
surrender of the right to exercise the equivalent portion of the related Option,
except that the tandem SAR may be exercised only with respect to the shares for
which its related Option is then exercisable.
9.2    Payment of SAR Amount
Upon the exercise of an SAR, a Participant shall be entitled to receive payment
from the Company in an amount determined by multiplying: (a) the difference
between the Fair Market Value of the Common Stock for the date of exercise over
the grant price of the SAR by (b) the number of shares with respect to which the
SAR is exercised. At the discretion of the Plan Administrator as set forth in
the instrument evidencing the Award, the payment upon exercise of an SAR may be
in cash, in shares, in some combination thereof or in any other manner approved
by the Plan Administrator in its sole discretion.
SECTION 10.    STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS
10.1    Grant of Stock Awards, Restricted Stock and Stock Units
The Plan Administrator may grant Stock Awards, Restricted Stock and Stock Units
on such terms and conditions and subject to such repurchase or forfeiture
restrictions, if any, which may be based on continuous service with the Company
or a Related Company or the achievement of any performance goals, as the Plan
Administrator shall determine in its sole discretion, which terms, conditions
and restrictions shall be set forth in the instrument evidencing the Award.
10.2    Vesting of Restricted Stock and Stock Units 
Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Plan Administrator, and subject to the provisions of
Section 12, (a) the shares of Restricted Stock covered by each Award of
Restricted Stock shall become freely transferable by the Participant, and
(b) Stock Units shall be paid in shares of Common Stock or, if set forth in the
instrument evidencing the Award, in cash, or a combination of cash and shares of
Common Stock. Any fractional shares subject to such Awards shall be paid to the
Participant in cash.
10.3    Waiver of Restrictions 
Notwithstanding any other provisions of the Plan, the Plan Administrator, in its
sole discretion, may waive the repurchase or forfeiture period and any other
terms, conditions or restrictions on any Restricted Stock or Stock Unit under
such circumstances and subject to such terms and conditions as the Plan
Administrator shall deem appropriate.
10.4    Minimum Purchase Price
Notwithstanding the forgoing, to the extent required by applicable law, the
purchase price for any shares of Common Stock that may be purchased under the
Plan (“Stock Purchase Rights”) shall be at least 85% of the Fair Market Value of
the Common Stock at the time the Participant is granted the Stock Purchase Right
or at the time the purchase is consummated;


-7-



--------------------------------------------------------------------------------




provided, however, that the purchase price shall be at least 100% of the Fair
Market Value of the Common Stock at the time the Participant is granted the
Stock Purchase Right or at the time the purchase is consummated in the case of
any person who owns stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or its parent or subsidiary
companies.
SECTION 11.    OTHER STOCK OR CASH-BASED AWARDS
Subject to the terms of the Plan and such other terms and conditions as the Plan
Administrator deems appropriate, the Plan Administrator may grant other
incentives payable in cash or in shares of Common Stock under the Plan as it
determines.
SECTION 12.    WITHHOLDING
The Company may require the Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award (“tax withholding obligations”) and (b) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”). The
Company shall not be required to issue any shares of Common Stock or otherwise
settle an Award under the Plan until such tax withholding obligations and other
obligations are satisfied.
The Plan Administrator may permit or require a Participant to satisfy all or
part of the Participant’s tax withholding obligations and other obligations by
(a) paying cash to the Company, (b) having the Company withhold an amount from
any cash amounts otherwise due or to become due from the Company to the
Participant, (c) having the Company withhold a number of shares of Common Stock
that would otherwise be issued to the Participant (or become vested in the case
of Restricted Stock) having a Fair Market Value equal to the tax withholding
obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares so
withheld may not exceed the employer’s minimum required tax withholding rate,
and the value of the shares so surrendered may not exceed such rate to the
extent the Participant has owned the surrendered shares for less than six months
if such limitation is necessary to avoid adverse accounting consequences to the
Company.
SECTION 13.    ASSIGNABILITY
No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During a Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing and to the extent permitted by Section 422 of the Code, the Plan
Administrator, in its sole discretion, may permit a Participant to assign or
transfer an Award, subject to such terms and conditions as the Plan
Administrator shall specify.
SECTION 14.    ADJUSTMENTS
14.1    Adjustment of Shares
In the event, at any time or from time to time, a dividend or other distribution
(whether in the form of cash, shares of Common Stock, other securities or other
property), stock split, spin-off, combination or exchange of shares,
recapitalization, merger, consolidation, or other change in the Company’s
corporate or capital structure results in (a) the outstanding shares of Common
Stock, or any securities exchanged therefor or received in their place, being
exchanged for a different number or kind of securities of the Company or any
other company or (b) new, different or additional securities of the Company or
any other company being received by the holders of shares of Common Stock, then
the Plan Administrator shall make proportional adjustments in (i) the maximum
number and kind of securities available for issuance under the Plan; (ii) the
maximum number and kind of securities issuable as Incentive Stock Options as set
forth in Section 4.2(d); and (iii) the number and kind of securities that are
subject to any outstanding Award and the per share price of such securities,
without any change


-8-



--------------------------------------------------------------------------------




in the aggregate price to be paid therefor, as shall be equitable to prevent
dilution or enlargement of rights under previously granted Awards.
The determination by the Plan Administrator as to the terms of any of the
foregoing adjustments shall be conclusive and binding.
Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, outstanding Awards.  Also notwithstanding the foregoing, a
dissolution or liquidation of the Company or a Company Transaction shall not be
governed by this Section 14.1 but shall be governed by Sections 14.2 and 14.3,
respectively.
14.2    Dissolution or Liquidation
To the extent not previously exercised or settled, and unless otherwise
determined by the Plan Administrator in its sole discretion, Options, Stock
Appreciation Rights and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company. To the extent a vesting condition,
forfeiture provision or repurchase right applicable to an Award has not been
waived by the Plan Administrator, the Award shall be forfeited immediately prior
to the consummation of the dissolution or liquidation.
14.3    Company Transaction
14.3.1    Effect of a Company Transaction
In the event of a Company Transaction that is not a Related Party Transaction,
all outstanding Awards will be treated as the Plan Administrator determines
(subject to the provisions of the following paragraph), without a Participant’s
consent. In taking any of the actions permitted by this Section 14.3, the Plan
Administrator will not be obligated to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, similarly.
Notwithstanding any other provision of the Plan to the contrary, unless the Plan
Administrator shall determine otherwise at the time of grant with respect to a
particular Award, in the event of a Company Transaction that is not a Related
Party Transaction, all outstanding Awards shall become fully and immediately
exercisable, and all applicable deferral and restriction limitations and
forfeiture provisions shall lapse, immediately prior to the Company Transaction,
and then terminate upon effectiveness of the Company Transaction, unless such
Awards are assumed, converted or substituted for by the Successor Company.
14.3.2    Assumption, Conversion or Substitution
For the purposes of this Section 14.3, an Award shall be considered assumed,
converted or substituted for if following the Company Transaction, the option or
right confers the right to purchase or receive, for each share of Common Stock
subject to the Award immediately prior to the Company Transaction, the
consideration (whether stock, cash, or other securities or property) received in
the Company Transaction by holders of Common Stock for each share held at the
effective time of the Company Transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares); provided, however, that if such consideration
received in the Company Transaction is not solely common stock of the Successor
Company, the Plan Administrator may, with the consent of the Successor Company,
provide for the consideration to be received upon the exercise or settlement of
the Award, for each share of Common Stock subject to the Award, to be solely
common stock of the Successor Company substantially equal in fair market value
to the per share consideration received by holders of Common Stock in the
Company Transaction.  The determination of such substantial equality of value of
consideration shall be made by the Plan Administrator, and its determination
shall be conclusive and binding.


-9-



--------------------------------------------------------------------------------




14.4    Further Adjustment of Awards
Subject to Sections 14.2 and 14.3, the Plan Administrator shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation, dissolution or change in control of the Company, as
defined by the Plan Administrator, to take such further action as it determines
to be necessary or advisable with respect to Awards. Such authorized action may
include (but shall not be limited to) establishing, amending or waiving the
type, terms, conditions or duration of, or restrictions on, Awards so as to
provide for earlier, later, extended or additional time for exercise, lifting
restrictions and other modifications, and the Plan Administrator may take such
actions with respect to all Participants, to certain categories of Participants
or only to individual Participants. The Plan Administrator may take such action
before or after granting Awards to which the action relates and before or after
any public announcement with respect to such sale, merger, consolidation,
reorganization, liquidation, dissolution or change in control that is the reason
for such action.
14.5    No Limitations
The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
14.6    Fractional Shares
In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.
14.7    Section 409A of the Code
Notwithstanding anything in this Plan to the contrary, (a) any adjustments made
pursuant to this Section 14 to Awards that are considered “deferred
compensation” within the meaning of Section 409A of the Code shall be made in
compliance with the requirements of Section 409A of the Code; (b) any
adjustments made pursuant to Section 14 to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustment the Awards either
(i) continue not to be subject to Section 409A of the Code or (ii) comply with
the requirements of Section 409A of the Code; and (c) in any event, the
Committee shall not have the authority to make any adjustments pursuant to
Section 14 to the extent the existence of such authority would cause an Award
that is not intended to be subject to Section 409A of the Code at the time of
grant to be subject thereto.
SECTION 15.    FIRST REFUSAL AND REPURCHASE RIGHTS
15.1    First Refusal Rights
Until the date on which the initial registration of the Common Stock under
Section 12(b) or 12(g) of the Exchange Act first becomes effective, the Company
shall have the right of first refusal with respect to any proposed sale or other
disposition by a Participant of any shares of Common Stock issued pursuant to an
Award. Such right of first refusal shall be exercisable in accordance with the
terms and conditions established by the Plan Administrator and set forth in the
stock purchase agreement evidencing the purchase of the shares.
15.2    Repurchase Rights for Unvested Shares 
The Plan Administrator may, in its sole discretion, authorize the issuance of
unvested shares of Common Stock pursuant to the exercise of a Nonqualified Stock
Option. Should the Participant cease to be employed by or provide services to
the Company or a Related Company, then all shares of Common Stock issued upon
exercise of an Option that are unvested at the time of cessation of employment
or service relationship shall be subject to repurchase at the lesser of the
exercise price paid for such shares and the Fair Market Value of the Common
Stock at the time of repurchase. The terms and conditions upon which such
repurchase right shall be exercisable (including the period and procedure for
exercise) shall be established by the Plan Administrator and set forth in the
stock purchase agreement evidencing the purchase of the shares.


-10-



--------------------------------------------------------------------------------




Except as otherwise provided in the instrument evidencing the Award, in the
event of a Company Transaction, the Company’s repurchase rights shall
automatically be assigned to the Successor Company; provided, however, that such
repurchase rights shall automatically lapse if and to the same extent that the
vesting schedule for outstanding Options accelerates in connection with the
Company Transaction.
The Plan Administrator shall have the discretionary authority, exercisable
either before or after a Participant’s Termination of Service, to waive the
Company’s outstanding repurchase rights with respect to one or more shares
purchased or purchasable by the Participant under an Option and thereby
accelerate the vesting of such shares in whole or in part at any time.
15.3    Repurchase Conditions
Notwithstanding the foregoing, to the extent required by applicable law, the
Company’s repurchase right set forth in Section 15.2 shall lapse at the rate of
at least 20% of the shares per year over five years from the date the Award is
granted and the right to repurchase shall be exercised for cash or cancellation
of purchase money indebtedness for the shares within 90 days of termination of
employment (or in the case of securities issued pursuant to Awards after the
date of termination, within 90 days after the date of issuance); provided,
however, that the securities held by an officer, director or consultant of the
Company or a Related Company shall not be subject to these repurchase
conditions.
15.4    General
The Company may not exercise its first refusal or repurchase rights under
Sections 15.1 or 15.2, respectively, earlier than six months and one day
following the date the shares were purchased by a Participant (or any shorter
period determined by the Company to be sufficient to avoid adverse accounting
consequences to the Company or required by applicable law).
The Company’s first refusal and repurchase rights under this Section 15 are
assignable by the Company at any time.
SECTION 16.    MARKET STANDOFF
In the event of an underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act, including the Company’s initial public offering, no person may
sell, make any short sale of, loan, hypothecate, pledge, grant any option for
the purchase of, or otherwise dispose of or transfer for value or otherwise
agree to engage in any of the foregoing transactions with respect to any shares
issued pursuant to an Award granted under the Plan without the prior written
consent of the Company or its underwriters. Such limitations shall be in effect
for such period of time as may be requested by the Company or such underwriters;
provided, however, that in no event shall such period exceed 180 days following
the effective date of the registration statement. The limitations of this
Section 16 shall in all events terminate two years after the effective date of
the Company’s initial public offering.
In the event of any stock split, stock dividend, recapitalization, combination
of shares, exchange of shares or other change affecting the Company’s
outstanding Common Stock effected as a class without the Company’s receipt of
consideration, any new, substituted or additional securities distributed with
respect to the purchased shares shall be immediately subject to the provisions
of this Section 16, to the same extent the purchased shares are at such time
covered by such provisions.
In order to enforce the limitations of this Section 16, the Company may impose
stop-transfer instructions with respect to the purchased shares until the end of
the applicable standoff period.
SECTION 17.    AMENDMENT AND TERMINATION
17.1    Amendment, Suspension or Termination
The Board may amend, suspend or terminate the Plan or any portion of the Plan at
any time and in such respects as it shall deem advisable; provided, however,
that, to the extent required by applicable law, regulation or stock exchange
rule,


-11-



--------------------------------------------------------------------------------




stockholder approval shall be required for any amendment to the Plan. Subject to
Section 17.3, the Board may amend the terms of any outstanding Award,
prospectively or retroactively.
17.2    Term of the Plan 
The Plan shall have no fixed expiration date.  After the Plan is terminated, no
future Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions. Notwithstanding the foregoing, no Incentive Stock
Options may be granted more than ten years after the later of (a) the adoption
of the Plan by the Board and (b) the adoption by the Board of any amendment to
the Plan that constitutes the adoption of a new plan for purposes of Section 422
of the Code. Notwithstanding the foregoing, no Award may be granted to a
resident of California more than ten years after the earlier of the date of
adoption of the Plan and the date the Plan is approved by the stockholders.
17.3    Consent of Participant
The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a “modification” that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Sections 14.2 and 14.3 shall not be subject to these restrictions.
SECTION 18.    GENERAL
18.1    No Individual Rights
No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.
Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.
18.2    Issuance of Shares 
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.
As a condition to the exercise of an Option or any other receipt of Common Stock
pursuant to an Award under the Plan, the Company may require (a) the Participant
to represent and warrant at the time of any such exercise or receipt that such
shares are being purchased or received only for the Participant’s own account
and without any present intention to sell or distribute such shares and (b) such
other action or agreement by the Participant as may from time to time be
necessary to comply with the federal, state and foreign securities laws. At the
option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be


-12-



--------------------------------------------------------------------------------




pledged, sold or otherwise transferred, unless an opinion of counsel is provided
(concurred in by counsel for the Company) stating that such transfer is not in
violation of any applicable law or regulation, may be stamped on stock
certificates to ensure exemption from registration.  The Plan Administrator may
also require the Participant to execute and deliver to the Company a purchase
agreement or such other agreement as may be in use by the Company at such time
that describes certain terms and conditions applicable to the shares.
To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
18.3    Indemnification
To the maximum extent permitted by law, each person who is or shall have been a
member of the Board, or a committee appointed by the Board to whom authority was
delegated in accordance with Section 3.1 shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person’s own
behalf, unless such loss, cost, liability or expense is a result of such
person’s own willful misconduct or except as expressly provided by statute.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify such person or
hold such person harmless.
18.4    No Rights as a Stockholder
Unless otherwise provided by the Plan Administrator or in the instrument
evidencing the Award or in a written employment, services or other agreement, no
Option, Stock Appreciation Right or Stock Unit shall entitle the Participant to
any cash dividend, voting or other right of a stockholder unless and until the
date of issuance under the Plan of the shares that are the subject of such
Award.
18.5    Compliance With Laws and Regulations
In interpreting and applying the provisions of the Plan, any Option granted as
an Incentive Stock Option pursuant to the Plan shall, to the extent permitted by
law, be construed as an “incentive stock option” within the meaning of
Section 422 of the Code.
18.6    Participants in Other Countries or Jurisdictions 
Without amending the Plan, the Plan Administrator may grant Awards to eligible
persons who are foreign nationals on such terms and conditions different from
those specified in the Plan, which may, in the judgment of the Plan
Administrator, be necessary or desirable to foster and promote achievement of
the purposes of the Plan and shall have the authority to adopt such
modifications, procedures, and subplans and the like as may be necessary or
desirable to comply with provisions of the laws or regulations of other
countries or jurisdictions in which the Company or any Related Company may
operate or have employees to ensure the viability of the benefits from Awards
granted to Participants employed in such countries or jurisdictions, meet the
requirements that permit the Plan to operate in a qualified or tax efficient
manner, comply with applicable foreign laws or regulations and meet the
objectives of the Plan.
18.7    No Trust or Fund


-13-



--------------------------------------------------------------------------------




The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
18.8    Successors
All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.
18.9    Severability
If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Plan Administrator,
such provision shall be construed or deemed amended to conform to applicable
laws, or, if it cannot be so construed or deemed amended without, in the Plan
Administrator’s determination, materially altering the intent of the Plan or the
Award, such provision shall be stricken as to such jurisdiction, person or
Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.
18.10    Choice of Law
The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of California without
giving effect to principles of conflicts of law.
18.11    Financial Reports
To the extent required by applicable law, the Company shall provide annual
financial statements of the Company to each Participant.  Such financial
statements need not be audited and need not be issued to employees whose duties
within the Company assure them access to equivalent information.
18.12    Legal Requirements
The granting of Awards and the issuance of shares of Common Stock under the Plan
is subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required..
18.13    Clawback
All Awards granted pursuant to this Plan are subject to the Company’s “clawback
policy” as may be in effect at the time.
SECTION 19.    EFFECTIVE DATE
The effective date (the “Effective Date”) is the date on which the Plan is
adopted by the Board.  If the stockholders of the Company do not approve the
Plan within 12 months after the Board’s adoption of the Plan, (a) any Award
exercised or settled before the stockholders of the Company approve the Plan
shall be rescinded and any such shares shall not be counted in determining
whether such stockholder approval is obtained, and (b) any Incentive Stock
Options granted under the Plan will be treated as Nonqualified Stock Options.




-14-



--------------------------------------------------------------------------------





APPENDIX A
“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.
“Acquisition Price” means the fair market value of the securities, cash or other
property, or any combination thereof, receivable upon consummation of a Company
Transaction in respect of a share of Common Stock.
“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit or cash-based award or other incentive payable in cash or in
shares of Common Stock, as may be designated by the Plan Administrator from time
to time.
“Board” means the Board of Directors of the Company.
“Cause,” unless otherwise defined in the instrument evidencing the Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s chief human resources officer or other person
performing that function or, in the case of directors and executive officers,
the Board, each of whose determination shall be conclusive and binding.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company or any security into which such common stock may be changed by reason of
any transaction or event of the type described in Section 14.1 of the Plan.
“Company” means LiveRamp, Inc., a Delaware corporation.
“Company Transaction,” unless otherwise defined in the instrument evidencing the
Award or in a written employment, services or other agreement between the
Participant and the Company or a Related Company, means consummation of
(a)    a merger or consolidation of the Company with or into any other company
or other entity,
(b)    a sale in one transaction or a series of transactions undertaken with a
common purpose of at least 80% of the Company’s outstanding voting securities,
or
(c)    a sale, lease, exchange or other transfer in one transaction or a series
of related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets.
Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.
“Disability,” unless otherwise defined by the Plan Administrator or in the
instrument evidencing the Award or in a written employment, services or other
agreement between the Participant and the Company or a Related Company, means a
mental or physical impairment of the Participant that is expected to result in
death or that has lasted or is expected to last for a continuous period of
12 months or more and that causes the Participant to be unable to perform his or
her material duties for the Company or a Related Company and to be engaged in
any substantial gainful activity, in each case as determined by the Company’s
chief human resources officer or other person performing that function or, in
the case of directors and executive officers, the Board, each of whose
determination shall be conclusive and binding.
“Effective Date” has the meaning set forth in Section 18.
“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.


-1-



--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Fair Market Value” means the per share fair market value of the Common Stock as
established in good faith by the Board or, if the Common Stock is publicly
traded, the average of the high and low trading prices for the Common Stock on
any given date during regular trading or, if not trading on that date, such
price on the last preceding date on which the Common Stock was traded, unless
determined otherwise by the Plan Administrator using such methods or procedures
as it may establish.
“Grant Date” means the later of (a) the date on which the Plan Administrator
completes the corporate action authorizing the grant of an Award or such later
date specified by the Plan Administrator or (b) the date on which all conditions
precedent to an Award have been satisfied, provided that conditions to the
exercisability or vesting of Awards shall not defer the Grant Date.
“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined for purposes of
Section 422 of the Code or any successor provision.
“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.
“Option” means a right to purchase Common Stock granted under Section 7.
“Option Expiration Date” has the meaning set forth in Section 7.6.
“Option Term” means the maximum term of an Option as set forth in Section 7.3.
“Participant” means any Eligible Person to whom an Award is granted.
“Plan” means the LiveRamp, Inc. 2006 Equity Incentive Plan.
“Plan Administrator” has the meaning set forth in Section 3.1.
“Related Company” means any entity that, directly or indirectly, is in control
of, is controlled by or is under common control with the Company.
“Related Party Transaction” means (a) a merger or consolidation of the Company
in which the holders of the outstanding voting securities of the Company
immediately prior to the merger or consolidation hold at least a majority of the
outstanding voting securities of the Successor Company immediately after the
merger or consolidation; (b) a sale, lease, exchange or other transfer of all or
substantially all of the Company’s assets to a majority-owned subsidiary
company; or (c) a transaction undertaken for the principal purpose of
restructuring the capital of the Company, including, but not limited to,
reincorporating the Company in a different jurisdiction, converting the Company
to a limited liability company or creating a holding company.
“Restricted Stock” means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which may be subject to restrictions
prescribed by the Plan Administrator.
“Retirement,” unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means “retirement” as defined for purposes of
the Plan by the Plan Administrator or the Company’s chief human resources
officer or other person performing that function or, if not so defined, means
Termination of Service on or after the date the Participant reaches “normal
retirement age,” as that term is defined in Section 411(a)(8) of the Code.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Stock Appreciation Right” or “SAR” means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.


-2-



--------------------------------------------------------------------------------




“Stock Award” means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Plan Administrator.
“Stock Unit” means an Award denominated in units of Common Stock granted under
Section 10.
“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted by an Acquired Entity.
“Successor Company” means the surviving company, the successor company, the
acquiring company or its parent, as applicable, in connection with a Company
Transaction.
“Termination of Service” means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement.  Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company’s chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Board, and its determination shall be conclusive and
binding.  Transfer of a Participant’s employment or service relationship between
the Company and any Related Company shall not be considered a Termination of
Service for purposes of an Award.  Unless the Board determines otherwise, a
Termination of Service shall be deemed to occur if the Participant’s employment
or service relationship is with an entity that has ceased to be a Related
Company.
“Vesting Commencement Date” means the Grant Date or such other date selected by
the Plan Administrator as the date from which the Award begins to vest.


-3-

